People v Mohabir (2022 NY Slip Op 01180)





People v Mohabir


2022 NY Slip Op 01180


Decided on February 23, 2022


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 23, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

BETSY BARROS, J.P.
SHERI S. ROMAN
LINDA CHRISTOPHER
DEBORAH A. DOWLING, JJ.


2021-02926
 (Ind. No. 1633/11)

[*1]The People of the State of New York, respondent,
vCompton Mohabir, appellant.


Patricia Pazner, New York, NY (Samuel Barr of counsel), for appellant.
Melinda Katz, District Attorney, Kew Gardens, NY (Johnnette Traill and Danielle S. Fenn of counsel; Gianna Gambino on the memorandum), for respondent.

DECISION & ORDER
Appeal by the defendant, as limited by his motion, from a resentence of the Supreme Court, Queens County (Ushir Pandit-Durant, J.), imposed April 12, 2021, after remittitur from this Court for resentencing (see People v Mohabir, 192 AD3d 1047), on the ground that the period of postrelease supervision imposed as part of the resentence was excessive.
ORDERED that the resentence is affirmed.
The period of postrelease supervision imposed as part of the resentence was not excessive (see People v Suitte, 90 AD2d 80).
BARROS, J.P., ROMAN, CHRISTOPHER and DOWLING, JJ., concur.
ENTER:
Maria T. Fasulo
Clerk of the Court